Case 7:19-mj-00931 Document 1 Filed on 04/25/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

United States District Court

SOUTHERN DISTRICT OF ` TEX.AS
l
MCALLEN DIVISION

 

UNITED sTA'rEs oF AMERICA
V- » CRIMINAL COMPLAINT

Rodrigo Sa|inas-Losoya
Case Number: M-19-0931-M

lAE,; . YOB: 1988
lV|exico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about l '_ April 24, 2019 in Hida|L COunty, in

the l Southern District of Texas
(Track Statutory Language of Ofense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8__ United States Code, Section(s) ' 1326 (Felony)

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
~»following facts:

 

Rodrigo Salinas-Losoya was encountered by Border Patr_ol Agents near Penitas, Texas on Apri124, 2019. The investigating agent
established that the Defendant was an undocumented alien and,requested record checks. The Defendant claims to have illegally
entered the United States on April 24, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on December 21, 2018 through Alexandria, Louisiana. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On October 13, 2016, the Defendant was convicted of 21 USC 846 & 841 Conspiracy To Possess With Intent To
Distribute and Distribution of Methamphetamine and Other Controlled Substances and was sentenced to fifty (50) months confinement »
and three (3) years supervised release term.

Continued on the attached sheet and made a part of this complaint: l:|Yes IN

Pq>p/\cve@t be {HASHJ`.D\F|HZZH wlzsha@¢%‘l¢uvl
Q., C ,~"/

Sworn to before me and E©xsubs}c)libed in my presence, Signatlire of Complainant

April 25, 2019 - F` - WM. . Junoc. Pena ` 1 seniorPatrolAgent

Juan F. Alanis , U.S. Nlagistrate Judge %;z§ ; W

Name and Tit|e of Judicia| Officer %ignature of Judicia| Officer

